Title: V. Proposed Amendment to Article 24: A Translation, 22 – 29 August 1782
From: Netherlands, States General of
To: Adams, John



ca. 22–29 August 1782

Article 24 would be changed in the following manner.
If at any time the United States of America shall judge necessary to commence negotiations with the King or Emperor of Morocco and Fez and with the Regencies of Algiers, Tunis, or Tripoli or with any of them to obtain passports for the security of their navigation in the Mediterranean Sea, their High Mightinesses promise that upon the requisition which the United States of America shall make of it, they will second such negotiations in the most favorable manner, by means of their consuls residing near the said King, Emperor, and Regencies.
Consenti avec l’Addition D’Algiers.
